ORDER

PER CURIAM.
Timothy E. Kinealy (“Movant”) appeals the denial of his Rule 24.035 motion after an evidentiary hearing. Movant argues the motion court clearly erred in failing to issue specific findings of fact and conclusions of law in its order denying the motion. Movant also argues the motion court clearly erred in denying his claim for post-conviction relief because no factual basis existed for the trial court to accept his guilty plea. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).